DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 5 and 9 recite the phrase “project a plurality of two-dimensional patterned beams”.   The specification fails to teach how to project a plurality of two-dimensional patterned beams when the diffractive optical element is only configured to receive a two-dimensional pattern beams.  The specification and the claims fail to teach when the diffractive optical element .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “project a plurality of two-dimensional patterned beams” recited in claim 1, 5 and 9 is confusing and indefinite.  It is not clear where does this plurality of two-dimensional patterned beams comes from?  For the purpose of examination, this phrase is being interpreted as “projecting the two-dimensional pattern beams to generate a multiple two-dimensional patterns of light beams that each of the multiple two-dimensional patterns corresponds to a duplicated pattern and the duplicated patterns form a speckle pattern having uniform speckle density”.  
It is noted that the phrase “two-dimensional pattern beams” and the phrase “two-dimensional patterned beams” are very confusing and indefinite.  It is not clear if they are the same or different.  The occurrences of these phrases throughout the claims are rejected for they are confusing and make the scopes of the claims unclear.   Clarification and correction are required.  

The phrase “the speckle pattern are irregularly arranged” recited in claim 4 is confusing and indefinite since it is not clear what does it mean by such “irregularly arranged”?  Specifically what property of the “speckle pattern” is irregularly arranged?  
The phrase “spacing between centers of adjacent two-dimensional patterned beams is approximately equal to 1/k of a length of a line connecting the centers of the adjacent two-dimensional patterned beams plus or minus D/d” recited in claims 6 and 15 is confusing and indefinite, since it is not clear what considered to be the “spacing between” and “line connecting” the centers of adjacent two-dimensional patterned beams.  It appears that the spacing between centers and the line connecting the centers of the adjacent two-dimensional patterned beams should be the same.  
The scopes of the claims are confusing and indefinite for the reasons stated above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 9, 10, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the patent issued to Chen et al (PN. 9,946,089).
Chen et al teaches a diffractive optical element (DOE 2362, Figure 23) that is configured to receive a VCSEL beam array (2340) serves as the two-dimensional pattern beams and generate multi-order diffractive beams wherein the two-dimensional pattern beams are emitted from a structure light projection module that the structured light module includes a VCSEL array serves as the light source that is comprised of a plurality of sub-light sources (i.e. each surface emitter in the VCSEL array), arranged in two-dimensional array and the two-dimensional pattern beams correspond to the two-dimensional array.  The diffractive optical element (DOE 2362) receives the two-dimensional pattern beams (2340) diffracts and projects to generate a plurality of two-dimensional patterned beams wherein the two-dimensional patterned beams do not overlap with each other and each of the plurality of two-dimensional patterned beams creates a corresponding duplicated pattern wherein the duplicated patterns form a speckle pattern (2362) having a uniform speckle density, (please see Figure 23, column 21).  
With regard to claim 9, the method step for receiving the two-dimensional pattern beams (2340) on the diffractive optical element (2362) is implicitly met by the disclosure of Chen et al, (please see Figure 23).  Chen et al further teaches that a plurality of two-dimensional patterned beams is diffracted, projected and generated from the diffractive optical element wherein each of the plurality of two-dimensional patterned beams creates a corresponding duplicated pattern and the duplicated pattern forms a speckle pattern (2362) having uniform speckle density.  
approximately equal to an average spacing between sub-beams in the two-dimensional patterns beam, (please see Figure 23).  
With regard to claim 10, Chen et al teaches that the two-dimensional patterned beams do not overlap with each other, (please see Figure 23).  
With regard to claim 11, Chen et al teaches that the pitch between adjacent two-dimensional patterned beams is approximately equal to an average spacing between sub-beams in the two-dimensional patterned beams, (please see Figure 23).  
With regard to claim 18, Chen et al teaches that the duplicated patterns do not overlap with each other, (please see Figure 23).  
This reference has therefore anticipated the claims. 

Claim(s) 5, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the patent issued to Chen et al (PN. 9,946,089).
Chen et al teaches a diffractive optical element (DOE 2564, Figure 25) that is configured to receive a VCSEL beam array (2540) serves as the two-dimensional pattern beams and generate multi-order diffractive beams wherein the two-dimensional pattern beams are emitted from a structure light projection module that the structured light module includes a VCSEL array serves as the light source that is comprised of a plurality of sub-light sources (i.e. each surface emitter in the VCSEL array), arranged in two-dimensional array and the two-dimensional pattern beams correspond to the two-dimensional array.  The diffractive optical element (DOE 2564) receives the two-dimensional pattern beams (2540) diffracts and projects to generate a plurality of two-dimensional patterned beams wherein the two-dimensional patterned beams overlap with 
With regard to claim 9, the method step for receiving the two-dimensional pattern beams (2540) on the diffractive optical element (2564) is implicitly met by the disclosure of Chen et al, (please see Figure 25).  Chen et al further teaches that a plurality of two-dimensional patterned beams is diffracted, projected and generated from the diffractive optical element wherein each of the plurality of two-dimensional patterned beams creates a corresponding duplicated pattern and the duplicated pattern forms a speckle pattern (2565) having uniform speckle density.  
With regard to claim 14, Chen et al teaches that the two-dimensional patterned beams overlap with each other, (please see Figure 25).  
With regard to claim 19 and 20, Chen et al teaches that the duplicated patterns overlap with each other by at last a portion, (please see Figure 25).  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Thuries et al (US 2016/0377414 A1).
Thuries et al teaches a diffraction optical element (4, DOE, Figure 1), is configured to receive two-dimensional pattern beams and generate multi-order diffractive beams wherein the two-dimensional pattern beams are emitted from a structured light projection modules, (lenslet arrays 2 and 3).  The structured light projection module includes a light source (1) comprises a plurality of sub-light sources (please see Figure 1) arranged in a two-dimensional array and the two-dimensional pattern beams correspond to the two-dimensional array.  
Thuries et al teaches that the diffractive optical element (4) is further to project the two-dimensional pattern beams and to generate a plurality of sub-patterns (6), serves as the duplicated patterns, that each of the sub-pattern or duplicated pattern is created by a plurality of light spots (5).  The plurality of light spots (5) in a sub-pattern or duplicated pattern (6) forms two-dimensional patterned beams.  Thuries et al teaches that the sub-patterns or the duplicated patterns (6) do not overlap with each other and forming a speckle pattern.  
This reference does not teach explicitly that the speckle pattern has a uniform speckle density.  However since the speckle or the light spots (5) in each of the duplicated pattern is determined by the two-dimensional array of the sub-light sources, it would then have been obvious to one skilled in the art to modify the two-dimensional array of the sub-light sources to make the speckle pattern with a uniform speckle density for the benefit of modify the illumination pattern created.  

With regard to claims 3 and 4, as shown in Figure 1, the distance between the diffractive optical element (4) and the projection surface D, a distance between the light source and the diffractive optical element (4) d, are explicitly established.  The size of an area formed by the plurality of sub-light sources (1) s, and average spacing between adjacent sub-light sources n, are explicitly established.  The relative relationships between the size s and the size S of the light source area at the projection surface can be established as s/d =S/D.  The average spacing between the sub-light sources n and the average spacing N between the sub-light spots at the projection surface can be established as n/d =N/D.  One can therefore deduce the average spacing M between adjacent duplicated patterns such as the average spacing between the speckles generated by the same sub-light sources in the adjacent duplicated patterns can be deduced by the geometric relationship via the relationships s/d =S/D and n/d =N/D.  Since the cited Chen et al discloses identical arrangement of the diffractive optical element and the light source as the instant application, the relationship for M set forth in the claims is either implicitly included or obvious modified by one skilled in the art.  Specifically one can determine and select the error percentages to determine the spacing as desired.  
With regard to claim 4, as shown in Figure 1, the light spots of the speckle pattern may be irregularly arranged.  
With regard to claim 18, the duplicated patterns (6) do not overlap with each other, (please see Figure 1).  

Claims 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.
The diffractive optical element taught by Chen et al as described in claims 1 and 9 above has met all the limitations of the claims.  
With regard to claims 3, 4, 12 and 13, as shown in Figure 23, the distance between the diffractive optical element (2362) and the projection surface D, a distance between the light source and the diffractive optical element (2362) d, are explicitly established.  The size of an area formed by the plurality of sub-light sources (2340) s, and average spacing between adjacent sub-light sources n, are explicitly established.  The relative relationships between the size s and the size S of the light source area at the projection surface can be established as s/d =S/D.  The average spacing between the sub-light sources n and the average spacing N between the sub-light spots at the projection surface can be established as n/d =N/D.  One can therefore deduce the average spacing M between adjacent duplicated patterns such as the average spacing between the speckles generated by the same sub-light sources in the adjacent duplicated patterns can be deduced by the geometric relationship via the relationships s/d =S/D and n/d =N/D.  Since the cited Chen et al discloses identical arrangement of the diffractive optical element and the light source as the instant application, the relationship for M set forth in the claims is either implicitly included or obvious modified by one skilled in the art.  Specifically one can determine and select the error percentages to determine the spacing as desired.  With regard to claims 4 and 13, the two-dimensional array and the speckle pattern can be arranged as obvious matters of design choice to one skilled in the art, since it is based on the selected arrangement of the VCSEL emitter array.  

Claims 6-8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.
The diffractive optical element taught by Chen et al as described in claims 5 and 9 above has met all the limitations of the claims.  
With regard to claims 6-8 and 15-17, as shown in Figure 25, the distance between the diffractive optical element (2564) and the projection surface D, a distance between the light source and the diffractive optical element (2564) d, are explicitly established.  The size of an area formed by the plurality of sub-light sources (2540) s, and average spacing between adjacent sub-light sources n, are explicitly established.  The relative relationships between the size s and the size S of the light source area at the projection surface can be established as s/d =S/D.  The average spacing between the sub-light sources n and the average spacing N between the sub-light spots at the projection surface can be established as n/d =N/D.  As shown in Figure 25, the duplicated patterns are overlapped to each other.  This means that the average spacing M between adjacent duplicated patterns is proportional to the size S of the light source area at the projection surface.  
One can therefore deduce the average spacing M between adjacent duplicated patterns such as the average spacing between the speckles generated by the same sub-light sources in the adjacent duplicated patterns can be deduced by the geometric relationship via the relationships s/d =S/D and n/d =N/D.  Since the cited Chen et al discloses identical arrangement of the diffractive optical element and the light source as the instant application, the relationship for M set forth in the claims is either implicitly included or obvious modified by one skilled in the art.  Specifically one can determine and select the error percentages to determine the spacing as desired.  With regard to claims 8 and 17, the two-dimensional array and the speckle pattern can 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872